Ames, C.
This case differs from that of Aachen & Munich Fire Ins. Co. v. City of Omaha, ante, p. 112, only in the circumstance that the plaintiff is a life insurance company instead of a fire insurance company. It is unnecessary to repeat our reasons for recommending that the action be dismissed at the costs of the plaintiff.
Letton and Oldham, CC., concur.
By the Court:
For the reasons stated in the foregoing opinion, it is ordered that the action be dismissed at the costs of the plaintiff.
Dismissed.